             Case 1:20-cr-10041-PBS Document 16 Filed 03/24/20 Page 1 of 1



                                                    U.S. Department of Justice

                                                    Andrew E. Lelling
                                                    United States Attorney
                                                    District of Massachusetts
Main Reception: (617) 748-3100                      John Joseph Moakley United States Courthouse
                                                    1 Courthouse Way
                                                    Suite 9200
                                                    Boston, Massachusetts 02210

                                                    March 24, 2020
VIA ECF

Honorable Marianne B. Bowler
United States Magistrate Judge
John Joseph Moakley Courthouse
1 Courthouse Way
Boston, MA 02210

Re:                 United States v. Bruce Brown
                    Criminal No. 20-10041-PBS

Dear Judge Bowler:

         Pursuant to 116.6(A) of the Local Rules of the United States District Court for the
District of Massachusetts, the government has informed counsel for Mr. Brown that it is
declining to provide the names and identifying information of the victims of the charged conduct
at this time, as doing so could jeopardize their safety. All discovery materials to be produced
that include their names, and specific information that could lead to the discovery of the names,
have been redacted.

       Further, pursuant to Local Rule 116.6, the government declines to disclose the names of
additional unindicted co-conspirators at this time because the investigation in this matter is
ongoing and such disclosure would be detrimental to the interests of justice. The government
will make such disclosure sufficiently in advance of trial to permit defendants to prepare
adequately. This letter is being provided to the court at this time as required under the notice
provision of the Local Rule.

                                                    Very truly yours,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                              By:   /s/ Mackenzie A. Queenin
                                                    Mackenzie A. Queenin
                                                    Assistant U.S. Attorney
